DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Independent claim 1 recites “a viscosity greater than 0.5 pascal-seconds.” This is a range with an unbounded upper limit, and, therefore, encompasses a viscosity so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a viscosity of 500, 5000 or 50,000 pascal-seconds (increasable ad nauseam), even though these amounts are encompassed in the claimed range.  The Examiner notes, claim 10 provides an upper boundary for the range, and, as such, if added to independent claim 1, would overcome this rejection.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “a viscosity greater than 0.5 pascal-seconds.”  This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of viscosity range Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.  The Examiner notes, claim 10 provides an upper boundary for the range, and, as such, if added to independent claim 1, would overcome this rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0127623 – cited previously).
With respect to independent claim 1, Smith discloses a drilling fluid (abstract, wherein it is disclosed the heavy fluid is useful as a drilling fluid) comprising:
one or more deep eutectic solvents in an amount greater than or equal to 70 weight percent based on the total weight of the drilling fluid ([0012]-[0013]; [0026]-[0033], see note below), each deep eutectic solvent comprising at least one hydrogen bond acceptor compound and at least one hydrogen bond donor compound ([0011]; [0016]-[0023]; [0026]), 

the drilling fluid has a density greater than or equal to 200 kilograms per cubic meter ([0012], see further explanation below); 
the drilling fluid has a viscosity 25 degrees Celsius ([0020], since the fluid will inherently have a viscosity); and
wherein one or more of:
the at least one hydrogen bond acceptor compound comprises a metallic salt ([0011], [0026], wherein calcium bromide is disclosed);
the at least one hydrogen bond acceptor compound has the chemical structure as claimed ([0020], wherein the eutectic solvent comprises polyols in addition to compounds that include choline chloride, i.e., a compound corresponding to the instantly claimed structure.  As such, it is the position of the Office that Smith suggests the inclusion of a compound of the chemical structure instantly claimed and, as such, it would have at least been obvious to one having ordinary skill in the art to provide for such as a component of the eutectic solvent as claimed); or  
the at least one hydrogen bond acceptor compound has the chemical structure as claimed ([0011], [0026], wherein calcium bromide is disclosed); and
wherein the at least one hydrogen bond compound comprises one or more as claimed ([0016]-[0021]).

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Given Smith’s desire to provide for little or no water within the drilling fluid, one of ordinary skill would recognize suitable optimal amounts of solvent to include therein so as to provide for a heavy fluid suitable for drilling.
With regard to the density of the drilling fluid, the Examiner notes, Smith discloses wherein the drilling mud has a desired amount of water removed to increase the density of the mixture to at least 16 ppg, preferably at least 15 ppb ([0012]).  The reference additionally notes when the initial mixture is produced, the density may be in the range of 13.9 to 14.5 ppg (claim to 1,500 kg per cubic meter, i.e., 12.5 ppg, as instantly required by independent claim 1, the instant specification discloses in [0024] wherein the drilling fluids may have a density within the range of 200-2,500 kg per cubic meter, noting wherein the density must be greater than 200 to provide the necessary hydrostatic pressure to support the sidewalls of the wellbore and prevent fluids from flowing into the wellbore.  There does not appear to be any other further criticality to the density other than being greater than 200.  As such, given the disclosure of Smith and ability to provide the necessary hydrostatic pressure to support the sidewalls disclosed as obtained therewith, one having ordinary skill in the art would recognize the optimal density to provide since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  As noted above, the instant specification fails to explicitly establish the instantly claimed density range as critical and it is unclear if any unexpected results are achieved by using such.  As such, the determination of optimal density for such a drilling mud would be achievable through routine experimentation in the art.
With regard to the viscosity as greater than or equal to 0.5 pascal-seconds when measured at 25 degrees Celsius as claimed, Smith discloses wherein the drilling fluid is pumpable (abstract; [0002]; [0007]; [0030]); the reference additionally discloses wherein when an increase is not desired, hydrogen donors of low molecular weight are used, while when an increase in viscosity is desired, higher molecular weight polyols and polymeric materials may be used, wherein it is recognized that an upper limit in viscosity may exist based on application of the drilling fluid ([0020]).  Although silent to the specific viscosity at 25 degrees Celsius as claimed, since Smith discloses a drilling fluid including the same components, at the same molar ratios, and further, provides for an overlapping density of the drilling fluid as disclosed by Applicant, as well as wherein the choice of hydrogen donor is made based on whether viscosity increase is desired or not, it would have been obvious to one having ordinary skill in the art to choose a hydrogen donor capable of achieving a viscosity greater than or equal to 0.5 pascal-seconds as claimed, since Smith discloses wherein upper viscosity limits can be recognized and one having ordinary skill would thus recognize the optimal viscosity to impart to the fluid when using the same components as Applicant, since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If there is any difference between the viscosity of the drilling fluid of Smith and that of the instant claims, the difference would have been minor and obvious as one having ordinary skill would recognize the optimal viscosity to impart to the drilling fluid so that it remains pumpable for use as a drilling fluid.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  The instant specification fails to explicitly establish the instantly claimed weight percent range for the aqueous phase as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  Since the drilling fluid of Smith is suggested to include the same components and achieve an overlapping density as that which is instantly claimed, wherein the amount of water therein is included as based on the desired density to achieve, it does not appear such would be considered an unexpected result of using the presently claimed weight percent ranges, and, as such, the 
With respect to dependent claim 7, Smith discloses wherein the heavy fluid may include viscosity enhancing agents and viscosity adjusters as additives ([0038]; claim 17).  Although silent to an amount thereof, since the reference suggests the ability to include such as an additive in the drilling fluid, as well as due to the fact that the instant claim recites such a broad range for the amount thereof, with even minor amounts of 0.01 weight percent included, it would have been obvious to one having ordinary skill in the art to include a viscosifier within the range as claimed since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  The instant specification fails to explicitly establish the instantly claimed weight percent range for the viscosifier as critical and it is unclear if any unexpected results are achieved by using the instantly claimed ranges.
With respect to dependent claim 8, Smith discloses wherein the drilling fluid has a solids content as claimed ([0032], wherein the fluid is disclosed as solids-free).
With respect to dependent claim 10, Smith discloses wherein the drilling fluid is pumpable (abstract; [0002]; [0007]; [0030]); the reference additionally discloses wherein when an increase in viscosity is not desired, hydrogen donors of low molecular weight are used, while when an increase in viscosity is desired, higher molecular weight polyols and polymeric In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).



Response to Arguments
Applicant’s arguments and amendments made with respect to the specification objections as set forth in the previous office action have been fully considered and are persuasive.  The specification objections as set forth therein have been withdrawn. 
Applicant’s arguments and amendments made with respect to the 35 USC 112 enablement rejection of claim 1 with respect to the specific hydrogen donors and hydrogen acceptors, as well as in including an upper limit for the density range are sufficient to overcome the rejection of record with respect thereto.  However, the rejection has been maintained with regards to the viscosity as being an unbounded range.  Applicant may overcome this rejection by incorporating the upper bound of dependent claim 10 into independent claim 1.
Applicant’s arguments with respect to the 35 USC 112, second paragraph, rejection of claim 1 with respect to the term “deep” as well as the amendments made to place an upper limit on the density of the fluid are sufficient to overcome the rejections thereof as set forth in the previous office action.  However, the rejection has been maintained with regards to the viscosity as being an unbounded range.  Applicant may overcome this rejection by incorporating the upper bound of dependent claim 10 into independent claim 1.
The Examiner acknowledges Applicant’s comments pertaining to the 35 USC 103 rejection at the top of the remarks, wherein it is stated claims 1-10 were rejected over Smith in view of Choi.  The Examiner notes, a reference to Choi was not used in the previous office action.  All arguments with respect to the prior art will be addressed to Smith alone, as presented in the previous office action.
Applicant’s arguments with respect to the rejections of claims as unpatentable over Smith have been fully considered, but they are not persuasive.  Applicant asserts Smith teaches a 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/14/22